DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to an amendment/response filed on 3/8/2022.
Claims 8, 11, 13, and 19-20 have been amended.
Claims 9, 14, and 16 have been cancelled. Claims 1-7, 9-10, and 14-17 were cancelled previously.
No new claims have been added.
Claims 8, 11-13, and 18-20 remain pending in the application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2022 has been entered and considered by the examiner.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed 3/8/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 12 and 18 related to receiving and combining multiple broadcast channels have been fully considered and are persuasive in light of Applicant’s amendments to the independent claims. The 35 U.S.C. 112(b) rejection related to receiving and combining multiple broadcast channels has been withdrawn. The Examiner would like to note that claim 18 remains rejected under 35 U.S.C. 112(b) because it depends from rejected claim 11 as is discussed in further detail below.
Applicant's arguments filed 3/8/2022 regarding the 35 U.S.C. 112(b) rejections of claims 11 and 18 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 112(b) rejection of claim 11, Applicant argues that claim 11 has been amended to be definite and now particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.	The Examiner respectfully disagrees. Claim 11 has been amended to recite “the processor determines that content, of the broadcast channel, respectively included in the plurality of synchronization signal blocks is common within a specified period.” The claims thus appear to recite only a single determination by the processor regarding data in a broadcast channel. However, it is unclear what such a determination regarding content of a broadcast channel is intended to require since such a determination does not appear to result in any direct action being performed. Looking to Applicant’s specification for guidance, paragraphs [0039]-[0040] appear to describe actions taken by the UE when content of the broadcast channel is the same (i.e., common). However, this portion of Applicant’s specification appears to describe the UE as taking no action (e.g., skipping the reading of the PBCH) when the content of the PBCH is the same. A broadest reasonable interpretation in light of Applicant’s specification thus appears to result in potentially no action being performed. It is therefore what (if any) observable action is required by claim 11. Claim 11 is thus still indefinite. For the purpose of this examination, the Examiner will interpret the determination in claim 11 as potentially requiring no action in line with Applicant’s specification. 	Regarding claim 18.
Applicant’s other arguments with respect to claim(s) 8, 11-13, and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claim 11, the claim recites “the processor determines that content, of the broadcast channel, respectively included in the plurality of synchronization signal blocks is common within a specified period.” The claims thus appear to recite only a single determination by the processor regarding data in a broadcast channel. However, it is unclear what such a determination regarding content of a broadcast channel is intended to require since such a determination does not appear to result in any direct action being performed. Looking to Applicant’s specification for guidance, paragraphs [0039]-[0040] appear to describe actions taken by the UE when content of the broadcast channel is the same (i.e., common). However, this portion of Applicant’s specification appears to describe the UE as taking no action (e.g., skipping the reading of the PBCH) when the content of the PBCH is the same. A broadest reasonable interpretation in light of Applicant’s specification thus appears to result in Regarding claim 18, the claim recites “the receiver receives and combines broadcast channels that are respectively included in the plurality of synchronization signal blocks based on information regarding combined reception of the broadcast channels.” As was also discussed above with regard to claim 11, a broadest reasonable interpretation of claim 11 in light of Applicant’s specification appears to allow for an interpretation wherein the terminal skips reading PBCH information on different SS blocks when the PBCH information is the same. It is therefore unclear how the receiver may receive and combine such broadcast channels that are respectively included in the plurality of synchronization signal blocks when a broadest reasonable interpretation of claim 11 requires skipping reading such broadcast channels. Claim 18 is thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as written wherein the receiver is still required to receive and combine broadcast channels.	Regarding claim 18, the claim is also rejected because it depends from rejected claim 11.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8, 11-13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2020/0413359, Li hereinafter) in view of Wang et al. (US 2021/0298025, Wang hereinafter).	Regarding claims 8, 13, and 20, Li teaches a method, a terminal (Terminal device; Li; Figs. 1 and 13-14; [0050], [0167], [0180]), and a system (Wireless communications network comprising at least a network node and a terminal device; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]) comprising: 	a terminal (Terminal device; Li; Figs. 1 and 13-14; [0050], [0167], [0180]); and 	a base station (Network node; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]), wherein: 		the terminal comprises: 			a receiver (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a receiver; Li; Figs. 13-14; [0168], [0181]) that receives a first synchronization signal block among a plurality of synchronization signal blocks (As can be seen for instance in at least step 1001 of Fig. 10, the terminal device may receive multiple synchronization signal blocks (SSBs). The terminal device may thus be broadly reasonably interpreted as receiving a first synchronization signal block among a plurality of synchronization signal blocks; Li; Fig. 10; [0124]), (As can be seen in at least paragraph [0005], a synchronization signal (SS) block is defined according to NR standardization as including a primary synchronization signal (PSS), a second synchronization signal (SSS), and a physical broadcast channel (PBCH). Each synchronization signal block of the plurality of synchronization signal blocks may thus be broadly reasonably interpreted as including a synchronization signal and a broadcast channel; Li; [0005]); and 			a processor of the terminal (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a processor; Li; Figs. 13-14; [0168], [0181]) that determines, based on information of a frequency offset notified by a broadcast channel of the first synchronization signal block, a control resource set (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. Such system information may be broadly reasonably interpreted as a control resource set. As can also be seen in at least Figs. 5-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The broadcast channel of the first synchronization signal block may thus be broadly reasonably interpreted as notifying information of a frequency offset that is used to determine a control resource set; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), corresponding to a second synchronization signal block of the plurality of synchronization signal blocks (Because the system information (i.e., the claimed control resource set) such as that depicted in Figs. 5-6 corresponds to each of the plurality of synchronization signal blocks, such a control resource set may be broadly reasonably interpreted as corresponding to a second synchronization signal block of the plurality of synchronization signal blocks; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), for receiving system information (As was also discussed previously, the system information is being broadly reasonably interpreted as the control resource set. Such a control resource set comprising system information may thus be broadly reasonably interpreted as being “for receiving system information.” The Examiner would also like to note that such “for receiving system information” language appears to be directed to an intended use of such information and does not actually require that the claims perform reception of such system information (even though Li does provide such teachings); Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), and 		the base station comprises: 			a processor (As can be seen for instance in at least Figs. 12 and 14, the network device may be comprised of a processor; Li; Figs. 13-14; [0159], [0181]) that generates the information ; and 			a transmitter (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a transmitter; Li; Figs. 13-14; [0154], [0181]) that transmits the first synchronization signal block (As can be seen for instance in at least step 201 of Fig. 2 and step 1001 of Fig. 10, the network device may broadcast multiple synchronization signal blocks (SSBs). The network device may thus be broadly reasonably interpreted as transmitting the first synchronization signal block; Li; Figs. 2 and 10; [0054], [0114], [0124]),	wherein the control resource set refers to a set of candidate resources for monitoring a downlink control channel (As can be seen in at least paragraphs [0063] and [0073], the indicator of system information may indicate a physical downlink control channel (PDCCH). The terminal device may be broadly reasonably interpreted as monitoring such resources (i.e., a set of candidate resources) based on the received indicator of system information. The system information (i.e., the control resource set) may thus be broadly reasonably interpreted as referring to a set of candidate resources for monitoring a downlink control channel. The Examiner would also like to note that such “for monitoring a downlink control channel” language appears to be directed to an intended use of such information and does not actually require that the claims perform such monitoring of a downlink control channel (even though Li does provide such teachings); Li; Figs. 5-6; [0063], [0073], [0076], [0078]-[0082], [0084]).	However, Li does not specifically disclose that the frequency offset is notified by a master information block (MIB).	Wang teaches the frequency offset is notified by a master information block (MIB) (As can be seen for instance in at least Fig. 3 and its corresponding description, a frequency offset used to determine a frequency domain resource start position of a downlink control channel resource set may be notified in a master information block (MIB). The frequency offset may thus be broadly reasonably interpreted as being notified by a master information block (MIB); Wang; Fig. 3; [0203]-[0206], [0278]-[0281], [0337], [0340]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Wang with the teachings as in Li. The motivation for doing so would have been to increase performance by reducing waste of downlink resources, reducing power consumption, and reducing interference (Wang; [0008]-[0011]).	Regarding claim 11, Li teaches the limitations of claim 8.	Li further teaches the processor determines that content of the broadcast channel, respectively included in a plurality of synchronization blocks, is the same within a specified period (As was also discussed in the 35 U.S.C. 112(b) rejection above, it is unclear what (if anything) is required by such a determination that content of the broadcast channel is the same. Paragraphs [0039]-[0040] of Applicant’s specification appear to describe actions taken by the UE when content of the broadcast channel is the same. However, this portion of Applicant’s specification appears to describe the UE as taking no action (e.g., not reading the PBCH) when the content of the PBCH is common. A broadest reasonable interpretation in light of Applicant’s specification thus appears to result in potentially no action being performed. Claim 11 is thus being broadly reasonably interpreted as potentially requiring no action in line with Applicant’s specification. Given that no action appears to be required by such claim language, it is not necessary for Li to provide any teachings for such claim language. However, as can be seen for instance in at least paragraphs [0081]-[0082], different SSBs in different frequency location may indicate the frequency location of the indicator of system information through a same frequency offset. As was discussed previously with regard to the independent claims, such a frequency offset may be included in the broadcast channel. Because the content of the broadcast channel of each SSB may be broadly reasonably interpreted as being the same, the processor may be broadly reasonably interpreted as determining that content of the broadcast channel, respectively included in a plurality of synchronization blocks, is the same within a specified period; Li; Figs. 5-6; [0076], [0078]-[0082], [0084]).	Regarding claims 12 and 18, Li teaches the limitations of claims 8 and 11 respectively.	Li further teaches the receiver receives and combines broadcast channels that are respectively included in the plurality of synchronization signal blocks based on information regarding combined reception of the broadcast channels (The terminal device may combine decoded information of the received multiple SSBs when the decoded information has the same reference frequency (i.e., based on information regarding combined reception). Because each SSB may be comprised of a broadcast channel, the terminal device may thus be broadly reasonably interpreted as receiving and combining broadcast channels that are respectively included in the plurality of synchronization signal blocks based on information regarding combined reception of the broadcast channels; Li; Figs. 5-6; [0019], [0087], [0138]).	Regarding claim 19, Li teaches a base station (Network node; Li; Figs. 1 and 12-14; [0050], [0154], [0167], [0180]) comprising: 	a processor (As can be seen for instance in at least Figs. 12 and 14, the network device may be comprised of a processor; Li; Figs. 13-14; [0159], [0181]) that generates information regarding a control resource set (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. Such system information may be broadly reasonably interpreted as a control resource set, and thus the indication of the frequency location of such information may be broadly reasonably interpreted as information regarding a control resource set. The network node transmitting such SSBs may thus be broadly reasonably interpreted as generating such information regarding a control resource set; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), corresponding to a second synchronization signal block (Because the system information (i.e., the claimed control resource set) such as that depicted in Figs. 5-6 corresponds to each of the plurality of synchronization signal blocks, such a control resource set may be broadly reasonably interpreted as corresponding to a second synchronization signal block of the plurality of synchronization signal blocks; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]), for receiving system information (As was also discussed previously, the system information is being broadly reasonably interpreted as the control resource set. The information regarding a control resource set may thus be broadly reasonably interpreted as being “for receiving system information.” The Examiner would also like to note that such “for receiving system information” language appears to be directed to an intended use of such information and does not actually require that the claims perform reception of such system information (even though Li does provide such teachings); Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]); and 	a transmitter (As can be seen for instance in at least Figs. 13 and 14, the terminal device may be comprised of a transmitter; Li; Figs. 13-14; [0154], [0181]) that transmits a first synchronization signal block including a synchronization signal and a broadcast channel (As can be seen for instance in at least step 201 of Fig. 2 and step 1001 of Fig. 10, the network device may broadcast multiple synchronization signal blocks (SSBs). The network device may thus be broadly reasonably interpreted as transmitting a first synchronization signal block. As can be seen in at least paragraph [0005], a synchronization signal (SS) block is defined according to NR standardization as including a primary synchronization signal (PSS), a second synchronization signal (SSS), and a physical broadcast channel (PBCH). The first synchronization signal block may thus be broadly reasonably interpreted as including a synchronization signal and a broadcast channel; Li; Figs. 2 and 10; [0005], [0054], [0114], [0124]), the broadcast channel including the information (As can also be seen in at least Figs. 5-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The broadcast channel of the first synchronization signal block may thus be broadly reasonably interpreted as including the frequency offset (i.e., the information regarding a control resource set); Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]),	wherein the control resource set refers to a set of candidate resources for monitoring a downlink control channel (As can be seen in at least paragraphs [0063] and [0073], the indicator of system information may indicate a physical downlink control channel (PDCCH). The terminal device may be broadly reasonably interpreted as monitoring such resources (i.e., a set of candidate resources) based on the received indicator of system information. The system information (i.e., the control resource set) may thus be broadly reasonably interpreted as referring to a set of candidate resources for monitoring a downlink control channel. The Examiner would also like to note that such “for monitoring a downlink control channel” language appears to be directed to an intended use of such information and does not actually require that the claims perform such monitoring of a downlink control channel (even though Li does provide such teachings); Li; Figs. 5-6; [0063], [0073], [0076], [0078]-[0082], [0084]), and	wherein the information is information of a frequency offset transmitted on the broadcast channel (As can be seen for instance in at least paragraphs [0012] and [0076], each of the multiple SSBs may indicate a frequency location of an indicator of system information through a frequency offset. As can also be seen in at least Figs. 5-6 and their corresponding descriptions, the frequency offset may be included in the physical broadcast channel (PBCH) of the SSB. The information may thus be broadly reasonably interpreted as information of a frequency offset transmitted on the broadcast channel; Li; Figs. 5-6; [0012], [0076], [0078]-[0082], [0084]).	However, Li does not specifically disclose that the frequency offset is included in a master information block (MIB).	Wang teaches the frequency offset is included in a master information block (MIB) (As can be seen for instance in at least Fig. 3 and its corresponding description, a frequency offset used to determine a frequency domain resource start position of a downlink control channel resource set may be notified in a master information block (MIB). The frequency offset may thus be broadly reasonably interpreted as being included in a master information block (MIB); Wang; Fig. 3; [0203]-[0206], [0278]-[0281], [0337], [0340]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Wang with the teachings as in Li. The motivation for doing so would have been to increase performance by reducing waste of downlink resources, reducing power consumption, and reducing interference (Wang; [0008]-[0011]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997.  The examiner can normally be reached on Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.